Exhibit 10.1

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

This First Amendment (“Amendment”) to the Employment Agreement (as defined
below) is effective as of May 1, 2016 (the “Effective Date”), by and between
RetailMeNot, Inc., a Delaware corporation (the “Company”), and G. Cotter
Cunningham, an individual (the “Executive”).

WHEREAS, the Company (then operating as WhaleShark Media, Inc.) and Executive
previously entered into an Employment Agreement effective as of March 1, 2013
(the “Employment Agreement”); and

WHEREAS, the Company and Executive wish to amend the Employment Agreement in the
manner set forth herein.

NOW THEREFORE, in consideration of their mutual promises and agreements
contained in the Employment Agreement and other good and valuable consideration,
the Company and Executive agree as follows:

 

  1. Section 1.4.4 of the Employment Agreement shall be amended and restated in
its entirety to read as follows:

“1.4.4. Change in Control. The Company previously granted to Executive stock
options in connection with his employment (the “Employment Options”), which are
governed by the RetailMeNot, Inc. 2013 Equity Incentive Plan, as amended and the
WhaleShark Media, Inc. 2007 Stock Option Plan, as amended (these plans, along
with the RetailMeNot, Inc. GiftcardZen 2012 Equity Incentive Plan, are
collectively referred to as the “Plan”) and related award documents. The Company
also previously granted to Executive 2,750,000 shares of the Company’s common
stock, which are governed by the Vesting Agreement and the Amended and Restated
Vesting Agreement and related documents. With respect to all equity grants made
to Executive by Company on or before December 31, 2016 (the “Pre-2017 Equity
Grants”), on a Change in Control, fifty percent of any unvested shares of the
Pre-2017 Equity Grants shall accelerate and vest and become exercisable in full,
subject to Executive’s continued employment with the Company through the date of
such event. For the purposes of this Agreement, “Change in Control” shall mean
(i) a merger or consolidation or the sale, or exchange by the stockholders of
the Company of all or substantially all of the capital stock of the Company,
where the stockholders of the Company immediately before such transaction do not
obtain or retain, directly or indirectly, at least a majority of the beneficial
interest in the voting stock or other voting equity of the surviving or
acquiring corporation or other surviving or acquiring entity, in substantially
the same proportion as before such transaction, or (ii) the sale or exchange of
all or substantially all of the Company’s assets (other than a sale or transfer
to a subsidiary of the Company as defined in Section 424(f) of the Internal
Revenue Code of 1986, as amended) where the stockholders of the Company
immediately before such sale or exchange do not obtain or retain, directly or
indirectly, at least a majority of the beneficial interest in the voting stock
or other voting equity of the corporation or other entity acquiring the
Company’s assets, in substantially the same proportion as before such
transaction.”

 

  2. Section 1.6.2 of the Employment Agreement shall be amended and restated in
its entirety to read as follows:

“1.6.2. Termination Without Cause or Resignation for Good Reason - Not In
Connection with A Change in Control. Subject to the provisions set forth in this
Agreement, in the case of a termination of Executive’s employment hereunder
Without Cause in accordance with

 

1



--------------------------------------------------------------------------------

Section 1.5.4 above or a resignation for Good Reason in accordance with
Section 1.5.5 above, the Company shall pay Executive the following severance
package (“Severance Package”): (i) an amount equivalent to twelve months of
Executive’s then Base Salary, subject to the tax withholding specified in
Section 1.4.1 above, payable as set forth herein (“Severance Payment”); (ii) to
the extent Executive participates in any medical, prescription drug, dental,
vision and any other “group health plan” of the Company immediately prior to
Executive’s Termination Date, the Company shall pay to Executive in a lump sum a
fully taxable cash payment in an amount equal to twelve times the monthly
premium cost to Executive of continued coverage for Executive (and for
Executive’s spouse and dependents to the extent participating in such plans
immediately prior to the Termination Date) that would be incurred for
continuation coverage under such plans in accordance with Section 4980B of the
Internal Revenue Code of 1986, as amended, and Part 6 of Title 1 of the Employee
Retirement Income Security Act of 1986, as amended, less applicable tax
withholding, payable on the first payday following the 30th day after
Executive’s termination date (Executive may, but is not obligated to, use such
payment toward the cost of continuation coverage premiums); and (iii) with
respect to all equity grants made to Executive by Company on or before
December 31, 2015 (the “Pre-2016 Equity Grants”), one-hundred percent of any
unvested shares of the Pre-2016 Equity Grants shall accelerate and vest and
become exercisable in full. The Company’s obligation to provide Executive with
the Severance Package is contingent upon Executive’s execution of a general
release of claims satisfactory to the Company, with such release becoming
effective on or before 30 days following Executive’s termination date
(“Severance Condition”). Payment of the Severance Payment will commence on the
first payday following the 30th day after Executive’s termination date and
continue over a twelve month period in equal installments, with payments made on
Company’s regular paydays. Such release will not affect Executive’s continuing
obligations to the Company under the Proprietary Information and Inventions
Agreement. The Company’s obligation to pay and Executive’s right to receive the
Severance Package set forth herein shall cease in the event of Executive’s
material breach of any of his obligations under this Agreement or the
Proprietary Information and Inventions Agreement.”

 

  3. Section 1.6.3 of the Employment Agreement shall be amended and restated in
its entirety to read as follows:

“1.6.3. Termination Without Cause or Resignation for Good Reason – In Connection
with a Change in Control. Subject to the provisions set forth in this Agreement,
in the case of a termination of Executive’s employment hereunder Without Cause
in accordance with Section 1.5.4 above or the resignation of Executive’s
employment hereunder for Good Reason in accordance with Section 1.5.5 above, in
each case, sixty days prior to or within twelve months after a Change in
Control, the Company shall provide the following severance package (“CIC
Severance Package”): (i) Company shall pay Executive an amount equivalent to
twelve months of Executive’s then Base Salary plus one-hundred percent of
Executive’s Bonus Base, subject to the tax withholding specified in Sections
1.4.1 and 1.4.2 above, payable as set forth herein (“CIC Severance Payment”);
(ii) to the extent Executive participates in any medical, prescription drug,
dental, vision and any other “group health plan” of the Company immediately
prior to the Termination Date, the Company shall pay to Executive in a lump sum
a fully taxable cash payment in an amount equal to twelve times the monthly
premium cost to Executive of continued coverage for Executive (and for
Executive’s spouse and dependents to the extent participating in such plans
immediately prior to the Termination Date) that would be incurred for
continuation coverage under such plans in accordance with Section 4980B of the
Internal Revenue Code of 1986, as amended, and Part 6 of Title 1 of the Employee
Retirement Income Security Act of 1986, as amended, less applicable tax
withholding payable on the first payday

 

2



--------------------------------------------------------------------------------

following the 30th day after Executive’s termination date (Executive may, but is
not obligated to, use such payment toward the cost of continuation coverage
premiums); and (iii) one-hundred percent of any unvested shares subject to any
equity grants issued to Executive by Company shall accelerate and vest and
become exercisable in full. Company’s obligation to provide Executive with the
CIC Severance Package is contingent upon Executive’s execution of a general
release of claims satisfactory to the Company, with such release becoming
effective on or before 30 days following Executive’s termination date. Payment
of the CIC Severance Payment will commence on the first payday following the
30th day after Executive’s termination date and continue over a twelve month
period in equal installments, with payments made on Company’s regular paydays.
Such release will not affect Executive’s continuing obligations to the Company
under the Proprietary Information and Inventions Agreement. The Company’s
obligation to pay and Executive’s right to receive the CIC Severance Package set
forth herein shall cease in the event of Executive’s material breach of any of
his obligations under this Agreement or the Proprietary Information and
Inventions Agreement.”

 

  4. Except as specifically amended, the Employment Agreement shall remain in
full force and effect as originally executed. On or after the date hereof, each
reference in the Employment Agreement to “this Agreement,” “hereunder,” “herein”
or words of like import shall mean and be a reference to the Employment
Agreement as amended by hereby.

 

  5. This Amendment may be signed in counterparts, including by DocuSign or .PDF
format, each of which shall be an original, with the same effect as if the
signatures were upon the same instruments.

IN WITNESS WHEREOF this Amendment is hereby executed to be effective as of the
date set forth above.

 

“COMPANY” RETAILMENOT, INC. By:  

/s/ C. Thomas Ball

  C. Thomas Ball   Chairman of the Compensation Committee of the Board of
Directors

“EXECUTIVE”

/s/ G. Cotter Cunningham

G. Cotter Cunningham

 

3